Case 1:20-cv-07113-RBK-AMD Document 14 Filed 08/13/20 Page 1 of 2 PageID: 83



                                                                  [D.I. 12]

                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE



 DANIEL FAINMAN,                             Civil No. 20-7113 (RBK/AMD)

                   Plaintiff,

         v.

 THE HOME DEPOT, et al.,

                   Defendants.



                                     ORDER


               This matter comes before the Court by way of unopposed

motion    by    Plaintiff   Daniel   Fainman   (hereinafter,   “Plaintiff”)

seeking leave to file an amended complaint. (See Motion for Leave

to File [D.I. 12], July 13, 2020.) The Court has considered the

submission and conducted a telephone conference on August 13, 2020,

with appearances as set forth on the record. For the reasons set

forth on the record, and for good cause shown:

               IT IS on this 13th day of August 2020,

               ORDERED that Plaintiff’s motion [D.I. 12] shall be, and

is hereby, GRANTED, as set forth on the record; and it is further

               ORDERED that Plaintiff shall file the amended complaint

in the form attached to the motion within ten (10) days of entry


                                       1
Case 1:20-cv-07113-RBK-AMD Document 14 Filed 08/13/20 Page 2 of 2 PageID: 84



of this Order, and shall thereafter submit a letter to the District

Judge addressing whether remand is appropriate in light of addition

of the new parties, as set forth on the record.



                                   s/ Ann Marie Donio
                                   ANN MARIE DONIO
                                   UNITED STATES MAGISTRATE JUDGE

cc: Hon. Robert B. Kugler




                                     2
